COURT OF APPEALS
                                 SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                    NO. 02-17-00381-CV


In the Interest of C.M., G.M., J.W, and     §   From County Court at Law No. 2 of
F.W., Children
                                            §   Wichita County (12687-JR-F, 12687-JR-F-2)

                                            §   May 9, 2018

                                            §   Opinion by Justice Gabriel

                                       JUDGMENT

         This court has considered the record on appeal in this case and holds that

  there was no error in the trial court’s judgment. It is ordered that the judgment of

  the trial court is affirmed.


                                          SECOND DISTRICT COURT OF APPEALS



                                          By /s/ Lee Gabriel
                                              Justice Lee Gabriel